DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an aluminum alloy, classified in C22F1/04.
II. Claim 16-20, drawn to a method of forming an aluminum alloy component classified in C22C21/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the aluminum alloy composition of Group I can be made by another and materially different process, such as a natural aging process or heating the aluminum alloy in an oven or furnace. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kelly Burris on 10/28/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/20219, 05/06/2020, 05/14/2020, 05/20/2020, and 05/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The following claim(s) are objected to for the following informalities:
Regarding claim 1, the phrase, “at least one of molybdenum greater than 0.0 and less or equal to 0.75”, should be replaced with the phrase, “at least one of molybdenum greater than 0.0 and less than or equal to 0.75”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the alloy L12 precipitates". There is insufficient antecedent basis for this limitation in the claim. Examiner believes that Claim 15 is meant to depend on Claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Apelian et al (US 2017/0101703 A1), hereinafter “Apelian”, in view of  Wen et al. (S.P. et al., “Synergetic effect of Er and Zr on the precipitation hardening of Al-Er-Zr alloy”, Scripta Maerialia, 65 (2011), Available online 28 June 2011, pp 592-595), hereinafter “Wen” [Note: Wen is a non-patent literature reference provided by Applicant]. 

 

    PNG
    media_image1.png
    372
    283
    media_image1.png
    Greyscale

prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, as shown in the table above, when the aluminum alloy of Apelian has a composition comprising 0.02 wt% (0.01 at%) Sc, 0.33 wt% (0.10 at%) Zr, 0.05 wt% (0.01 at%) La, 0.01 wt% (0.01 at%) Si, 0.10 wt% (0.03 at%) Mo, 0.33 wt% (0.05 at%) W, 1.00 wt% (0.50 at%) Mn, 0.04 wt% (0.02 at%) Fe, 0.10 wt% (0.05 at% V), 1.00 wt% (0.47 at%) Ni, and balance aluminum, the instantly claimed composition ranges are met.
	Regarding claim 1, Apelian fails to disclose “erbium greater than 0.0 and less than or equal to 0.15”. 
	However, Wen discloses the precipitation hardening of dilute Al-Er, Al-Zr and Al-Er-Zr alloys and discloses that the synergetic effect of Er and Zr results in greater precipitation hardness properties of an aluminum alloy compared to an Al-Er or Al-Zr alloy (Abstract). Wen discloses that this aluminum alloy forms a stable L12 crystal structure that is Al3Er (Page 592).  As disclosed in the table above, Apelian  discloses an aluminum alloy that has 0.10 at% zirconium and 0.01 at% lanthanum. Lanthanum is a rare-earth metal within the lanthanide group of elements. Erbium is also a rare-earth metal within the lanthanide group of elements.  It would have been obvious to substitute the lanthanum of Apelian with the erbium of Wen since both lanthanum and erbium are both rare-earth lanthanides that will have similar properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substitute the 0.01 at% lanthanum of Apelian with the erbium of Wen in order to improve the precipitation hardness properties of the aluminum alloy as taught by Wen above. 
Regarding claim 2, Apelian modified by Wen discloses ranges of Zr, Er, and Sc that overlap with the instantly claimed relationship. For example, when the alloy of Apelian modified by Wen contains the prima facie case of obviousness exists. See MPEP §2144.05.
	
Regarding claim 3, Apelian in view of Wen teaches overlapping ranges with respect to scandium. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, scandium is 0.01 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

Regarding claim 4, Apelian in view of Wen teaches overlapping ranges with respect to zirconium. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, zirconium is 0.01 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Apelian modified by Wen teaches 0.01 at% Er as discussed above in claim 1. 

Regarding claim 6, Apelian in view of Wen teaches overlapping ranges with respect to silicon. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, silicon is 0.01 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Apelian in view of Wen teaches overlapping ranges with respect to molybdenum. For example, when the alloy of Apelian modified by Wen contains the amounts shown in 
Regarding claim 8, Apelian in view of Wen teaches overlapping ranges with respect to tungsten. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, W is 0.05 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Apelian in view of Wen teaches overlapping ranges with respect to manganese. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, Mn is 0.5 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 10, Apelian in view of Wen teaches overlapping ranges with respect to iron. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, Fe is 0.02 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 11, Apelian modified by Wen discloses weight percentages that overlap with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, as shown in the table above, when the aluminum alloy of Apelian has a composition comprising 0.02 wt% (0.01 at%) Sc, 0.33 wt% (0.10 at%) Zr, 0.05 wt% (0.01 at%) La, 

Regarding claim 12, Apelian in view of Wen teaches overlapping ranges with respect to iron. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, Fe is 0.02 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

Regarding claim 13, Apelian in view of Wen teaches overlapping ranges with respect to iron. For example, when the alloy of Apelian modified by Wen contains the amounts shown in the table above regarding claim 1, Fe is 0.02 at%, therefore the claimed ranged is met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 14, Apelian modified by Wen discloses that the aluminum alloy comprises L12 precipitates, Al6Mn precipitates and Al12Mn precipitates (Apelian; Paragraph [0008], Paragraph [0012]). Apelian discloses during thermal again of binary Al-Mn alloys, metastable Al12Mn particles are formed and eventually transform to the stable Al6Mn phase (Paragraph [0012]), which teaches the claimed limitation.
Regarding claim 15, Apelian modified by Wen discloses an L12 precipitate is Al3VxZr1-x, which has a stable structure that maximizes the strengthening ability of particles and enhances the thermal 2 precipitate teaches the claimed limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 4111            
                                                                                                                                                                                            
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734